Citation Nr: 0427247	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  98-14 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disability.

2.  Entitlement to service connection for a chronic 
cardiovascular disorder.

3.  Entitlement to service connection for a chronic 
psychiatric disorder, to include post-traumatic stress 
disorder.

4.  Entitlement to an increased rating for residuals of a 
left nephrectomy.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and son


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 until his 
retirement in January 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 1998 and August 2002 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia. 

At an August 2004 hearing before the undersigned Acting 
Veterans Law Judge, the veteran submitted numerous medical 
records along with a waiver of RO review of those records.

The issue of entitlement to an increased rating for residuals 
of a left nephrectomy and the issue of a total rating based 
on individual unemployability due to service-connected 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A chronic respiratory disability, including active 
tuberculosis, was not shown during service, or within a year 
of discharge from service, and the medical evidence indicates 
that the veteran does not have a current respiratory 
disability related to service.

2.  A chronic cardiovascular disability was not shown during 
service, or within a year of discharge from service, and the 
medical evidence indicates that the veteran does not have a 
current cardiovascular disability related to service.

3.  A chronic psychiatric disorder, to include post-traumatic 
stress disorder, was not shown during service, or within a 
year of discharge from service, and the medical evidence 
indicates that the veteran does not have a current 
psychiatric disorder related to service, or related to a 
service connected-disability.


CONCLUSIONS OF LAW

1.  A chronic respiratory disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003). 

2.  A chronic cardiovascular disability was not incurred in 
or aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

3.  A chronic psychiatric disorder, to include post-traumatic 
stress disorder, was not incurred in or aggravated by the 
veteran's active service, and is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VCAA notice letters issued in March 2002 and July 2003 
advised the veteran of the information and evidence needed to 
substantiate his respiratory, cardiovascular and psychiatric 
claims, which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in his possession that pertains to the 
claims.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify, including as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 38 C.F.R. 
§ 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  While VCAA notice 
was sent to the veteran prior to RO denial of his claim for 
service connection for a cardiovascular disability, the 
appellant's respiratory and psychiatric claims were filed and 
initially denied prior to provision of VCAA notice.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Because the VCAA notice with respect to the respiratory and 
psychiatric claims was not provided to the veteran prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini II.  While the 
Court did not specify how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the veteran with respect to the 
respiratory and psychiatric claims were not given prior to 
the first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notices 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records have been obtained.  The Board also 
notes that the veteran's VA outpatient treatment records have 
been obtained and that the veteran has been provided several 
VA examinations.  Furthermore, the veteran has testified at 
hearings before the RO and before a Veterans Law Judge.  The 
veteran has also submitted his Social Security Administration 
(SSA) medical records, VA medical records, and lay statements 
from family members.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal, and has done so.  There is no indication that 
there exists any additional evidence which has a bearing on 
his  respiratory, cardiovascular and psychiatric claims which 
has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
respiratory, cardiovascular and psychiatric claims have been 
consistent with the provisions of the new law.  Under these 
circumstances, the Board can identify no further development 
that would avail the appellant or aid the Board's inquiry.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  In 
light of the above, there is no prejudice to the appellant in 
proceeding to consider the matters before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, a veteran is entitled to a presumption of 
service connection where a veteran has served continuously 
for 90 days and a chronic disability, such as active 
tuberculosis, bronchiectasis, arteriosclerosis, or a 
psychosis, is manifested to a degree of 10 percent or more 
within one year of service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  See Lanthan v. Brown, 7 Vet. 
App. 359, 365 (1995).

In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f).

Respiratory

The service medical records reveal that the veteran had a 
positive PPD reading in March 1979.  The veteran was 
asymptomatic for tuberculosis and laboratory tests and chest 
X-rays were within normal limits.  The veteran was put on a 
one year treatment with INH as a preventative measure.  Chest 
X-rays in September 1987 revealed no active process.  The 
veteran was noted to have calcified granulomas in the left 
upper lung.  On a June 1989 service medical record, the 
veteran reported that he had been exposed to asbestos for 13 
of his years in service.  Chest X-rays in August 1993 
revealed no active pulmonary disease.  No pulmonary 
disability was noted on examination for discharge from 
service in July 1994.

On VA pulmonary examination in February 1997, the veteran 
reported that he had a positive PPD skin test in service, but 
no active tuberculosis.  The veteran stated that he had 
worked in a brake repair shop in the military for about year 
and a half and had been exposed to some asbestos.  He also 
reported that he did some painting in service and that he had 
been exposed to the paint fumes.  X-rays revealed a small 
linear density in the left lung base suggestive of scarring, 
the lungs were otherwise clear.  The impression included mild 
obstructive lung disease, which may be related to smoking, 
and mild restrictive lung disease of unclear etiology, but 
could be related to exposure to the dust and fumes reported 
by veteran.  The examiner also noted history of positive skin 
test for tuberculosis, history of INH chemo prophylaxis, and 
no evidence of active tuberculosis.

The veteran was afforded a VA examination in March 1998.  The 
examiner noted that the veteran had a history of a positive 
tuberculosis test in service, but that the veteran never had 
active tuberculosis.  A small linear density in the left lung 
base secondary to mild scarring or mild plate-like 
atelectasis was noted.  Otherwise the veteran's lungs were 
clear on X-ray examination.  The diagnosis was emphysema with 
positive pulmonary function tests for mild obstructive 
disease.  It was the examiner's opinion that the veteran's 
mild obstructive pulmonary disease was related to chronic 
smoking as well as any other outside factors.

On VA examinations in June 2002 the veteran was noted to have 
inactive tuberculosis and mild chronic obstructive pulmonary 
disease.

The veteran's medical records were examined by a VA physician 
in November 2002.  The examiner noted that the veteran had 
experienced recurrent syncopal episodes since late 2000.  The 
examiner indicated that the syncopal episodes had been 
largely tussive in origin.  It was noted that the veteran's 
pulmonary function tests showed mild obstructive disease from 
smoking, as well as moderately severe restrictive disease.  
The restrictive disease was noted to be much worse than seen 
on studies done only a few months previously.  The examiner 
believed that the veteran's syncopal episodes were a result 
of the veteran's pulmonary disabilities.

An August 2003 letter from a VA physician notes that a 
bronchoscopy and a CT of the lungs were done in February 
2003, and both were negative.  

At the October 2003 hearing before a hearing officer, the 
veteran attributed his lung disabilities to exposure to 
hazardous materials in service.  He asserted that he first 
had trouble with his lungs during service.  The veteran's 
spouse reported that the veteran occasionally spit up blood.  
She attributed the veteran's lung disability to his having 
tuberculosis in service.

At his August 2004 hearing before the undersigned, the 
veteran asserted that he had a current lung disability due to 
tuberculosis during service, or due to exposure to hazardous 
materials during service.  The veteran stated that he now had 
a syncope disability due to his lung disability.  

While the veteran and his spouse assert that the veteran has 
a current chronic respiratory disability due to service, as 
laypersons they are not competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The Board notes that the veteran's spouse has reported that 
she once worked in a medical facility, but that she had not 
been a physician or a nurse.

While the record does show that the veteran had a positive 
PPD test, and that he was put on INH therapy in service, the 
records clearly show that the veteran did not have active 
tuberculosis during service, or thereafter.  The veteran was 
noted to have a granuloma of the lung during service and 
after service, but no medical report has indicated that the 
granuloma is a disabling condition.  There is no medical 
evidence to indicate that the veteran had a chronic lung 
disability during service or within a year of discharge from 
service.

The veteran does currently have obstructive lung disease and 
restrictive lung disease.  The veteran has attributed these 
conditions to his exposure to hazardous materials during 
service.  While the February 1997 VA examiner stated that the 
veteran's restrictive lung disease could have been related to 
the dust and fumes reported by the veteran, the examiner was 
unclear as to the actual etiology of the restrictive lung 
disease.  There are numerous statements by physicians who 
have related the veteran's current lung disabilities to his 
long history of cigarette smoking, and there is no medical 
evidence of a causal connection between the veteran's current 
respiratory disabilities and his service.  Accordingly, 
service connection for a respiratory disability is not 
warranted.


Cardiovascular

The veteran's service medical records do not show that the 
veteran experienced any cardiovascular disability during 
service.  Chest X-rays in August 1993 appeared to show the 
veteran's heart to be minimally enlarged, however, this was 
thought to be due to a shallow inspiration.  No 
cardiovascular disability was noted on examination for 
discharge from service in July 1994.

On VA examination in February 1997, X-rays revealed that the 
veteran's cardiac size was slightly enlarged, but there was 
no evidence of congestive heart failure.  

VA cardiology examination in May 2002 was negative to 
abnormalities.

An August 2003 letter from a VA physician notes that use of a 
Holter monitor in  June 2002 was normal, and that an 
echocardiogram was normal.  The physician further noted that 
extensive cardiac event monitoring was performed in April 
2003, but that all recordings were negative. 

At the October 2003 hearing, the veteran's spouse reported 
that a physician had told them that the veteran may have had 
a myocardial infarction sometime in the past.

The veteran's spouse testified in August 2004 that the 
veteran has a heart disability that began in service.  She 
pointed out that service medical records indicated that the 
veteran had sinus bradycardia and an enlarged heart.

While the veteran and his spouse assert that the veteran has 
a current chronic cardiovascular disability due to service, 
as laypersons they are not competent to render a medical 
opinion.  Espiritu, supra.

The veteran's service medical records do indicate that the 
veteran may have had a slightly enlarged heart during 
service.  However, none of the service medical records 
indicated that this meant that the veteran had a 
cardiovascular disability.  The record does not indicate that 
the veteran had a chronic cardiovascular disability during 
service or within a year of discharge from service.  Nor does 
the medical evidence indicate that the veteran currently has 
a chronic cardiovascular disability as a result of service.  
Accordingly, service connection for a chronic cardiovascular 
disability is not warranted.


Psychiatric

Service medical records reveal that the veteran received 
treatment from March to May 1990 for alcohol abuse.  Mental 
status examination was within normal limits.  No psychiatric 
disability was noted on examination for discharge from 
service in July 1994.

VA medical records show complaints of anxiety and depression 
from December 1996.  VA outpatient records dated in 2001 and 
2002, note that the veteran had generalized anxiety disorder, 
adjustment disorder relative to multiple physical concerns, 
major depression, possible post-traumatic stress disorder 
elements, and symptoms consistent with post-traumatic stress 
disorder.  These outpatient treatment records reveal that the 
veteran was unable to work due to syncopal episodes and that 
the veteran had an adjustment reaction relative to physical 
condition and inability to work. 

The veteran submitted a VA summary listing of the veteran's 
visits to the VA Medical Center (VAMC) Dublin, Georgia 
between July 1997 and July 2002.  Each listing noted the date 
the veteran was seen and the resulting diagnosis.  Several of 
the listings indicate a diagnosis of post-traumatic stress 
disorder.  However, a look at each of the actual VA 
outpatient treatment records from the dates noted on the 
summary reveals that when the veteran was seen he was only 
found to have symptoms consistent with post-traumatic stress 
disorder.  None of the actual outpatient treatment records 
from those dates contain an actual diagnosis of post-
traumatic stress disorder.  Accordingly, the VA summary 
listing from July 1997 to July 2002 is inaccurate, and can 
not be used as proof that the veteran has post-traumatic 
stress disorder.

In July 2002, the veteran submitted lay statements from his 
niece, sister, and daughter.  They stated that the veteran 
has psychiatric problems due to his military service, 
including depression, social isolation, and nightmares.  In a 
July 2002 statement, the veteran's spouse stated that the 
veteran woke her up in the middle of the night and called her 
a gook.  She reported that the veteran was hypervigilant.  
She also stated that no one, including the veteran's mother 
and sisters, would come visit because they were all afraid of 
the veteran.

The veteran was provided a VA psychiatric examination in July 
2002.  The examiner noted that the veteran had a significant 
alcohol history, and that he had paranoid thinking and 
ideation consistent with alcohol related mental phenomena.  
It was noted that the veteran was being treated at the mental 
health clinic for anxiety and dysthymia.  The diagnoses 
included dysthymic disorder, alcohol dependence, and paranoid 
personality disorder.

A January 2003 Social Security Administration decision 
indicates that the veteran was entitled to disability 
benefits due to a number of disabilities, including syncopal 
episodes and post-traumatic stress disorder.  

At the October 2003 RO hearing, the veteran asserted that he 
had post-traumatic stress disorder due to seeing a friend 
crushed and killed in a jeep accident.  The veteran reported 
witnessing other injuries and the aftermath of a suicide 
during service.

The veteran was afforded a VA psychiatric examination in 
January 2004.  The veteran reported treatment for alcohol 
abuse and anger management while in service.  When questioned 
about stressors during his military career, he said that he 
was involved in a recovery team, and that he assisted in the 
removal of bodies.  The veteran stated that he was not in 
combat.  The VA examiner noted that past VA medical records 
had referred to post-traumatic stress disorder, but did not 
contain any definitive diagnosis of post-traumatic stress 
disorder.  The diagnoses included adjustment disorder with 
depression due to medical condition, and alcohol abuse by 
history.

At the August 2004 hearing, the veteran asserted that he had 
post-traumatic stress disorder due to seeing a friend crushed 
to death in a jeep accident.  He also reported seeing other 
people injured during service.  The veteran's representative 
stated that the veteran should also be granted service 
connection for an adjustment disorder with depression as 
secondary to the veteran's service-connected disabilities.

The Board has considered the statements of the veteran, his 
spouse, his sister, his daughter, and his niece all asserting 
that the veteran has post-traumatic stress disorder due to 
service.  However, as laypersons they are not competent to 
render a medical opinion.  Espiritu, supra. 

A careful review of the evidence reveals that the veteran has 
never received an actual medical diagnosis of post-traumatic 
stress disorder.  Many VA outpatient records indicate that 
the veteran had symptoms consistent with post-traumatic 
stress disorder, but none of those records provided an actual 
diagnosis of post-traumatic stress disorder.  In addition, 
when the veteran was provided a VA psychiatric examination in 
January 2004 for the purpose of determining if the veteran 
currently has post-traumatic stress disorder, post-traumatic 
stress disorder was not found.

The veteran has made much of the January 2003 Social Security 
Decision which awarded the veteran disability benefits and 
which stated that the veteran had post-traumatic stress 
disorder.  The Board notes that this document is not medical 
evidence.  In addition, a review of the medical evidence 
received from the Social Security Administration reveals that 
the SSA used the VA medical records to determine that the 
veteran had post-traumatic stress disorder.  As noted above, 
these medical records do not contain an actual diagnosis of 
post-traumatic stress disorder.  Since the veteran has not 
received a medical diagnosis of post-traumatic stress 
disorder, service connection for post-traumatic stress 
disorder is not warranted.  38 C.F.R. § 3.304(f).

The Board notes that the medical evidence does not show that 
the veteran had a chronic psychiatric disorder in service, or 
within a year of discharge from service.

The Board has also considered whether the veteran is entitled 
to service connection for a psychiatric disability as 
secondary to his service-connected disabilities.  The VA 
outpatient treatment records and the January 2004 VA 
psychiatric examination report do indicate that the veteran 
had an adjustment disorder and depression due to the his 
medical condition.  However, the medical condition these 
reports discuss is the veteran's syncope condition, and 
service connection is not in effect for this condition.  The 
veteran has service connection and a compensable rating in 
effect for residuals of a nephrectomy, for acne, and for a 
right shoulder disability.  Yet the medical records do not 
show continuing treatment for these conditions.  The 
extensive medical records state that the veteran lost his job 
due to his syncope disability.  Since the medical evidence of 
record reveals that the veteran's adjustment disorder with 
depression is related to a non service-connected disability 
and not to any of his service-connected disabilities, service 
connection for a psychiatric disorder on a secondary basis is 
not warranted. 

Since the preponderance of the evidence indicates that the 
veteran does not currently have post-traumatic stress 
disorder and indicates that any current psychiatric 
disability was not incurred in or aggravated by the veteran's 
active service, and is not proximately due to or the result 
of service-connected disability, entitlement to service 
connection for a psychiatric disorder, to include post-
traumatic stress disorder, is not warranted.  


ORDER

Entitlement to service connection for a chronic respiratory 
disability is denied.

Entitlement to service connection for a chronic 
cardiovascular disorder is denied.

Entitlement to service connection for a chronic psychiatric 
disorder, to include post-traumatic stress disorder, is 
denied.


REMAND

As noted above, the VCAA redefines the obligations of VA with 
respect to the duties to notify and to assist claimants in 
the development of their claims.  First, VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 
(2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, with respect to the 
claim for an increased rating for residuals of a left 
nephrectomy and the claim for entitlement to a total rating 
based on individual unemployability due to service-connected 
disability, the appellant has not been sent a VCAA notice 
letter.  The veteran has not been informed of the information 
and evidence necessary to substantiate this claim, notice of 
which evidence, if any, he is expected to obtain and submit, 
and which evidence will be retrieved by VA, or notice that he 
should provide any evidence in his possession that pertains 
to this claim.  Since the veteran has not been provided the 
required VCAA notice letter, a remand is required with 
respect to these claims.

On his March 2004 substantive appeal, the veteran reported 
that he had not been provided a recent VA examination for his 
service-connected disabilities and that these conditions had 
deteriorated since the previous VA examinations.  The veteran 
stated that previous VA examinations do not accurately 
portray the severity of his disabilities.  Accordingly, new 
VA medical examinations are necessary prior to rating the 
veteran's residuals of a left nephrectomy, and prior to 
determining whether the veteran is entitled to a total rating 
based on individual unemployability.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This must include 
informing the appellant of the 
information and evidence necessary to 
substantiate his claim for entitlement to 
an increased rating for residuals of a 
left nephrectomy, and entitlement to a 
total rating based on individual 
unemployability due to service-connected 
disability, notice of which evidence, if 
any, the claimant is expected to obtain 
and submit, and which evidence will be 
retrieved by VA, and notice that he 
should provide any evidence in his 
possession that pertains to the claim.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided recent treatment for 
his service-connected disabilities.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request. 

3.  The veteran should be provided VA 
general, orthopedic, and genitourinary 
examinations to determine the nature and 
extent of the veteran's service-connected 
disabilities, with particular attention 
to the veteran's kidney, acne, and right 
shoulder disabilities.  The veteran's 
claims files must be provided to the VA 
examiners for review prior to the 
examinations.  

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claims.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The supplemental 
statement of the case must consider all 
the evidence submitted since the February 
2004 statement of the case and the 
February 2004 supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	L. M. Barnard
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



